Citation Nr: 0713080	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-26 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disorder - 
including lumbosacral strain.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from 
September 1973 to September 1976.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  
In November 2005, to support his claim, the veteran testified 
at a hearing at the RO before the undersigned Veterans Law 
Judge (VLJ) of the Board.  In May 2006 the Board remanded the 
claim to the RO, via Appeals Management Center (AMC), for 
additional development and readjudication.


FINDINGS OF FACT

1.  In April 1979, the RO denied the veteran's claim for 
service connection for a low back disorder.  

2.  The additional evidence received since that April 1979 
decision does not relate to an unestablished fact necessary 
to substantiate this claim; the evidence is cumulative, 
redundant, and does not raise a reasonable possibility of 
substantiating this claim.  


CONCLUSIONS OF LAW

1.  The RO's April 1979 decision denying the veteran's claim 
for service connection for a low back disorder is final.  38 
U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2006).

2.  New and material evidence has not been submitted since 
that decision to reopen this claim.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

Pursuant to the VCAA, upon receipt of a complete or 
substantially complete application for benefits and prior to 
an initial unfavorable decision on a claim by an agency of 
original jurisdiction, the Secretary is required to inform 
the claimant of the information and evidence not of record 
that (1) is necessary to substantiate the claim, (2) the 
Secretary will seek to obtain, if any, and (3) the claimant 
is expected to provide, if any, and to request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  See 38 U.S.C.A § 5103(a); 
Pelegrini v. Principi, 18 Vet. App. 112, 119, 121 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); 38 C.F.R. § 3.159(b).  

Further, in Dingess v. Nicholson, the Court of Appeals for 
Veterans Claims (Court) held that the VCAA applies "generally 
to all five elements of a claim for service connection."  
Dingess/Hartman v. Nicholson, 19 Vet. 473, 487 (2006); 
aff'd sub nom. Hartman v. Nicholson, No. 2006-7303 (Fed Cir. 
Apr. 5, 2007); see also D'Amico v. West, 209 F.3d 1322, 1327 
(Fed. Cir. 2000) (noting that the five elements of a claim 
consist of (1) veteran status; (2) existence of a disability; 
(3) service connection of the disability; (4) degree of 
disability; and (5) effective date of the disability).  

With regards to a petition to reopen a finally decided claim, 
the Court has held that the VCAA also requires VA to provide 
the veteran with notice of the evidence necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial (i.e., material evidence).  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board's May 2006 remand, in part, was to address the VCAA 
notice concerns discussed in the Kent decision.

On June 14, 2006, VA's Office of General Counsel issued 
informal guidance interpreting Kent as requiring the notice 
to specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).  

Applying this precedent to the case at hand, records show 
that in January 2003 the veteran filed a petition to reopen 
his previously denied claim for service connection for a low 
back disorder.  In February 2003, the RO sent him a VCAA 
notice letter informing him that new and material evidence 
was needed to reopen his claim.  The letter, however, did not 
specify the kind of evidence required to overcome the prior 
deficiency (when the RO earlier denied his claim in April 
1979).  But as mentioned, in May 2006, the Board remanded 
this case in part to ensure compliance with Kent.  And in 
June 2006, the AMC sent him another VCAA letter, but that 
letter still did not explain the reasons for the prior denial 
or the evidence needed to overcome the prior deficiency.  So 
in October 2006, the AMC sent him yet another VCAA letter, 
and it was fully compliant with the notice requirements of 
the VCAA - including those outlined by the Court in Kent and 
Dingess.

The October 2006 letter provided the veteran with notice of 
the evidence necessary to support his claim that was not on 
record at the time the letter was issued, the evidence VA 
would assist him in obtaining, and the evidence it was 
expected that he would provide.  Quartuccio, 16 Vet. App. at 
186-87; Charles v. Principi, 16 Vet. App. 370 (2002).  The 
letter also specifically requested that he submit any 
evidence in his possession pertaining to his claim.  Thus, 
the content of the letter provided satisfactory VCAA notice 
in accordance with § 5103(a) and § 3.159(b)(1) as specified 
in Pelegrini II.



In addition, the October 2006 letter notified the veteran of 
the specific reasons for the previous denial of his claim and 
the type of evidence needed to substantiate the element or 
elements that were found insufficient in the prior denial.  
See Kent, 20 Vet. App. at 10.  The letter also notified him 
that if his claim for service connection was granted, a 
disability rating would be assigned by applying the relevant 
diagnostic codes in the rating schedule, the factors used to 
determine an effective date, and the types of evidence he 
could submit pertaining to his disability rating and 
effective date.  Dingess, 19 Vet. App. at 488.  
Notice concerning the disability rating and effective dates 
elements of his claim was also provided in a separate April 
2006 letter, the June 2006 VCAA letter, and the January 2007 
supplemental statement of the case (SSOC).

The Court also as mentioned has held that content-complying 
VCAA notice must be provided prior to an initial unfavorable 
decision by the RO.  Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, 20 Vet. App. 537 (2006).  In this 
particular case at hand, content-complying VCAA notice was 
provided in October 2006, after the RO's initial adjudication 
of the claim in May 2003.  In situations such as this, where 
there has been an error in the timing of the VCAA notice, the 
Court has held that VA does not necessarily have to vitiate 
the initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice, followed by 
readjudication of his claim, such that he is not prejudiced.  
See again Mayfield, 19 Vet. App. at 128; see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).

Here, the October 2006 VCAA notice letter provided the 
veteran with ample opportunity to respond before the most 
recent January 2007 SSOC, wherein the AMC readjudicated his 
claim based on the additional evidence that had been obtained 
since the initial rating decision in question, SOC, and any 
prior SSOCs.  He did not respond to the October 2006 letter 
and has not otherwise indicated he has any additional 
evidence to submit or which needs to be obtained.  Bear in 
mind that it was also explained to him during the May 2005 
hearing the reasons for the previous denial and the evidence 
needed to overcome the prior deficiency 
(see Hr'g. Tr., pgs. 5-6, 9-10).  So under these 
circumstances, the Board finds he was afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA," and thus, "essentially cured the error in 
the timing of notice."  See Pelegrini II, 18 Vet. App. at 
122-24, and Mayfield, 19 Vet. App. at 128; 
see also Prickett, 20 Vet. App. at 376.  

The duty to assist provisions of the VCAA require VA make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim, including 
information that is in the possession of private treatment 
providers.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c)(1).  In April 
2003, the veteran submitted a VA Form 21-4142 (Authorization 
and Consent to Release Information) identifying five of his 
private treatment providers.  He noted that two of them had 
informed him they no longer had any of his records.  The RO 
failed to contact the remaining three to request copies of 
his medical records.  

But in the May 2006 remand, the Board directed the AMC to 
assist the veteran in obtaining the records from these other 
three providers.  Unfortunately, the authorization form he 
signed in March 2003 became void after 180 days.  So the AMC 
sent him a letter in June 2006 requesting that he complete, 
sign, and return another authorization form (VA Form 21-
4142).  He did not respond to that letter.  In the October 
2006 VCAA letter, the AMC again asked him for this 
information.  He did not respond to that letter either.  The 
Board cautions that the duty to assist is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190. 192 (1991); 
see also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  A 
veteran must cooperate fully with VA's reasonable efforts to 
obtain relevant records from non-Federal agency or department 
custodians and, if necessary, authorize the release of 
existing records in a form acceptable to the person, company, 
agency, or other custodian holding the records.  38 C.F.R. § 
3.159(c)(i) & (ii).  The veteran has not cooperated in this 
instance.  So to the extent possible, VA has fulfilled its 
obligation to assist him.



In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claim.


Reopening the Claim for Service Connection for a 
Low Back Disorder

The veteran's initial claim for service connection for a low 
back disorder was considered and denied by the RO in April 
1979.  In December 1979, he filed a notice of disagreement 
(NOD) and a SOC was issued in February 1980.  He failed, 
however, to file a substantive appeal (VA Form 9 or 
equivalent statement), so the April 1979 decision became 
final and binding on him based on the evidence then 
of record.  See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.200, 20.1103.  This, in turn, means there must be new and 
material evidence since that decision to reopen the claim and 
warrant further consideration of it on a de novo basis.  
38 U.S.C.A. § 5108, 38 C.F.R. § 3.156; see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  This 
preliminary determination affects the Board's 
legal jurisdiction to reach the underlying claim to 
adjudicate it de novo.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a); see also, Evans v. Brown, 9 Vet. 
App. 273, 284 (1996).

The evidence received since the last final disallowance of 
the veteran's claim on any basis is presumed credible for 
purposes of reopening the claim, unless it is inherently 
false or untrue or, if a statement or other assertion, it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 
Vet. App. 510 (1992).  See also Robinette v. Brown, 8 Vet. 
App. 69 (1995).

The veteran's service medical records (SMRs) indicate he 
injured his back while moving heavy equipment in August 1974.  
On objective physical examination, he had moderate discomfort 
at the interior end of the scapula and the diagnostic 
impression was that he had a muscle strain.  It was treated 
with a heating pad, a bed board, and light duty.  Two days 
later he returned with further complaints of pain in his left 
shoulder.  He had a moderate amount of pain on movement.  He 
was placed on night guard duty.  There are no further follow-
up records.  The report of the August 1976 physical 
examination given prior to his discharge from military 
service indicates his spine was within normal limits.  The 
August 1976 Report of Medical History that was filled out by 
him indicates he had no recurrent back pain.  An August 1976 
statement of medical condition that was also filled out by 
him prior to his discharge indicates he had sore feet, but 
otherwise that his medical condition had not changed since 
the examination.

In January 1978, the veteran filed a claim for service 
connection for a back condition.  The report of a March 1979 
VA examination indicates he said he had injured his back 
during the eighth week of basic training.  He was carrying a 
40-45 pound back pack when he slipped and twisted his back.  
He said he had experienced intermittent low back pain ever 
since.  On objective physical examination, straight leg 
raises were to 80 degrees bilaterally and elicited some 
low back pain.  An X-ray revealed borderline narrowing of the 
L4-5 disc space, which was noted as possibly being indicative 
of early disc disease.  The X-ray of the lumbosacral spine 
was otherwise normal.  The examiner's diagnosis was that the 
veteran had no significant low back condition.



In April 1979, based in part on the results of that VA 
examination, the RO denied the veteran's claim because no 
significant low back condition was found.  And although 
notified of that decision and apprised of his procedural and 
appellate rights, he did not appeal.

In January 2003, the veteran filed a petition to reopen the 
previously denied claim.  In support of his petition, in 
April 2003, he submitted a copy of an Individual Sick Slip 
dated in November 1975.  The Individual Sick Slip indicates 
he complained of a sore back.  His SMRs, however, do not 
contain a corresponding physical examination regarding this 
complaint.  He also submitted a February 2003 Request for 
Information Needed to Reconstruct Medical Data (National 
Archives (NA) Form 13055).  He explained during his November 
2005 hearing that he thought his SMRs were destroyed in a 
1973 fire at the National Personnel Records Center (NPRC), a 
military records repository (pgs. 6-7).  Fortunately, 
though, this was not the case - his SMRs are on record and 
appear to be complete.

In April 2003, the veteran also submitted a January 1977 
chiropractor report.  The report indicates he complained of 
low back pain with onset 1/2 a day prior to the examination.  
He said he had been moving furniture when his back began 
hurting.  He also said he had experienced a similar problem 
in the military carrying a pack, but that the condition 
"gradually eased."  The diagnosis by the chiropractor was 
that there was "nothing wrong."

Some of the evidence submitted since the April 1979 final 
decision is new in that it was not considered in that 
decision.  But even so, this evidence is not material because 
it does not relate to an unestablished fact necessary to 
substantiate the claim.  The evidence does not tend to 
suggest the veteran has a current chronic low back condition 
related to his military service, including any injury he may 
have sustained - the reason for the previous denial in 1979.  
While the sick slip shows he complained of a sore back during 
service, that was already known and acknowledged when the RO 
denied his claim in 1979 (so not new) and, in any event, does 
not show he developed a chronic low back condition as a 
consequence (so not material).  This is especially true since 
the January 1977 chiropractor report, which the veteran also 
submitted in attempting to reopen his claim, confirms he 
did not have a chronic condition by indicating there was 
"nothing wrong."

The Board is mindful of the veteran's assertions that he is 
entitled to have his claim reopened and service connection 
granted because he was treated for low back pain during 
service.  But the mere fact that he was treated for low back 
pain during service is insufficient, in and of itself, to 
suggest this resulted in chronic residual disability - 
since, again, the RO already acknowledged this when denying 
his claim in 1979 (so reiterating this is not new evidence).  
Merely reiterating previously made arguments, without this 
independent verification, is insufficient grounds to reopen 
his claim.  Cf. Bostain v. West, 11 Vet. App. 124 (1998) 
(lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312 (1992).  This is 
especially true in the absence of any supporting medical 
evidence.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993) 
(there must be medical evidence linking a current disability, 
even assuming the veteran has one, to his service in the 
military - such as a relevant injury sustained while on 
active duty).

Accordingly, the Board finds that the veteran has not 
submitted new and material evidence to reopen his claim for 
service connection for a low back disorder.  And, in the 
absence of new and material evidence, the benefit-of-the-
doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

The petition to reopen the previously denied claim for 
service connection for a low back disorder is denied.


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


